Citation Nr: 1746695	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO. 16-39 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel







INTRODUCTION

The Veteran served on active duty from March 1973 to April 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In a June 2016 rating decision, the RO granted the previously-denied claim of entitlement to service connection for a left shoulder disability. Further, in his August 2016 VA Form 9, the Veteran specified his intent to appeal only the denial of service connection for hypertension. Accordingly, the only claim currently before the Board is that of service connection for hypertension.
 

FINDING OF FACT

The Veteran died in July 2017, during the pendency of this appeal.


CONCLUSION OF LAW

Due to the Veteran's death, the Board lacks jurisdiction to adjudicate the merits of his claim at this time. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2017, and during the pendency of his VA appeal, the RO was notified that the Veteran died in July 2017. See August 2017 VA Form 27-0820a, Report of First Notice of Death; see also September 2017 Social Security Administration Report of Death. As a matter of law, appellants' claims do not survive their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). Therefore, the appeal for entitlement to service connection for hypertension has become moot on the merits by virtue of the Veteran's death. Accordingly, the Board currently lacks jurisdiction to adjudicate the merits of the appeal, and the appeal must be dismissed. See 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran. 38 C.F.R. § 20.1106 (2016). 

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion. Such request must be filed no later than one year after the date of the appellant's death. See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2016). A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title[.]" 38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010 (a) (2016). An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision). 38 C.F.R. § 3.1010(b) (2016).


ORDER

The appeal for entitlement to service connection for hypertension is dismissed.




____________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


